Exhibit 10.10
FANNIE MAE
ELECTIVE DEFERRED COMPENSATION PLAN II
Amendment
     Pursuant to Section 7.2 of the Fannie Mae Elective Deferred Compensation
Plan II (the “Plan”), as authorized by the Conservator of Fannie Mae (the
Federal Housing Finance Agency), the Benefit Plans Committee, and in accordance
with the authority delegated to the Vice President & Deputy General Counsel for
Tax & Benefits to approve amendments to benefit plans to the extent necessary to
comply with Internal Revenue Code Section 409A, the Plan is hereby amended as
follows, effective as of October 27, 2008 except as otherwise provided herein:
     1. Section 1.1 is hereby amended and restated in its entirety to read as
follows:
     “1.1 Establishment. Reference is made to the Federal National Mortgage
Association Elective Deferred Compensation Plan (the “EDC I”), which, on
November 15, 2004, was divided into two plans: the legacy EDC I and this Fannie
Mae Elective Deferred Compensation Plan II (the “Plan”). The EDC I was frozen as
to new deferrals (other than, for the avoidance of doubt, notional earnings on
prior deferrals) as of December 31, 2004 and thereafter governs only amounts
deferred prior to December 31, 2004 and not materially modified after October 3,
2004, plus notional earnings thereon (“grandfathered benefits”). A Participant’s
grandfathered benefits under the EDC I are intended to be grandfathered for
purposes of Section 409A and therefore exempt from Section 409A. Effective
October 27, 2008, the EDC I was amended to provide that any grandfathered
benefits that had not yet been paid as of October 27, 2008 and that, for the
avoidance of doubt, were not scheduled to be paid prior to January 1, 2009
(“degrandfathered benefits”) shall no longer be governed by the EDC I and that
the rights and obligations of the Company, such Participants and their
beneficiaries with respect to such degrandfathered benefits shall be determined
under the Plan consistent with the requirements of Section 409A of the Code. The
amendment of the EDC I on October 27, 2008 was intended to constitute a
“material modification” of the degrandfathered benefits for purposes of
Section 1.409A-6(a)(4) of the Treasury Regulations. For purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations, a Participant’s entitlement
to have his or her degrandfathered benefits paid in a series of installments
shall be treated as an entitlement to a series of separate payments.
     The Plan is intended to comply with the requirements of Section 409A,
including the transition relief provisions thereunder, and shall be construed
consistent with that intent. Deferrals made after December 31, 2004 shall be
made under the Plan and the rights and obligations of the Company, such
Participants and their beneficiaries shall be determined under the Plan.
Participation in the Plan was frozen effective November 5, 2008, and as a result
no new no new deferrals of any Compensation or any Award shall be permitted
under the Plan after January 1, 2009 except for the continued deferral of any
previously deferred amounts consistent with the requirements of Section 409A of
the Code. A Participant will, however, receive a rateof return on his or her
deferrals based on the Participant’s choice among several hypothetical
investment funds. The terms and conditions of the Plan are set forth herein.”

 



--------------------------------------------------------------------------------



 



     2. Effective January 1, 2008, the first sentence of Section 5.5(b) is
hereby amended and restated in its entirety to read as follows:
     “Upon the Termination of Service of Participant who is an Executive, the
balance in each of such Participant’s account(s) shall be paid to the
Participant in a single lump sum payment in the January coincident with or next
following Termination of Service, unless the Participant has elected not to have
the foregoing lump sum payment provision apply in his or her deferral
election(s), but to have payments from his or her accounts made as he or she
specified in his or her deferral elections pursuant to Section 3.3(c), or if
changed, in the most recent change pursuant to Section 5.2 or 5.3(b).”
     3. Effective January 1, 2008, the first sentence of Section 5.5(d) is
hereby amended and restated in its entirety to read as follows:
     “Notwithstanding any provision of this Section 5 or any other provision of
the Plan to the contrary, in the case of a Participant who is an individual
determined by the Administrator or its delegate to be a “specified employee” as
defined in subsection (a)(2)(B)(i) of Section 409A, payment of such
Participant’s benefit owing to a Separation from Service with the Company shall
not commence until (i) the later of the January coincident with or next
following the date of such Separation from Service and the date that is six
(6) months and one (1) day after the date of such Separation from Service, or
(ii) if earlier, the date of death of such Participant.”
     4. A new Section 5.6 is hereby inserted, to read in its entirety as
follows:
     “5.6 Distribution of Small Accounts. Notwithstanding any other provision of
the Plan to the contrary and at the sole discretion of the Company, if, at the
time a Participant’s account for a Deferral Year is scheduled to be paid or
commence to be paid under this Article 5 or at such other time as may be
permissible under Section 409A of the Code, the total balance in each of the
Participant’s accounts, together with any other amounts payable to a Participant
pursuant to any other nonqualified deferred compensation plan of the Company
(and all other all other corporations and trades or businesses, if any, that
would be treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of the Treasury Regulations) that is an account balance
plan described in Sections 1.409A-1(c)(2)(i)(A) or 1.409A-1(c)(2)(i)(B) of the
Treasury Regulations, is less than the dollar amount in effect under Code
section 402(g)(1)(B), the balance in each of the Participant’s accounts may be
distributed in a single lump sum in accordance with Section 1.409A-3(j)(4)(v) of
the Treasury Regulations.”
     5. Section 7.1 is hereby amended and restated in its entirety to read as
follows:
     “7.1 Termination of Plan. The Company may at any time by action of its
Board of Directors terminate this Plan. Upon termination of the Plan, no further
deferrals will be permitted, and the Participant’s Compensation will be restored
on a non-deferred basis. Each Participant’s accounts as they then exist will be
maintained, credited and paid pursuant to the provisions of this Plan and the
Participant’s elections.”
Participant’s accounts as they then exist will be maintained, credited and paid
pursuant to the provisions of this Plan and the Participant’s elections.”

 